Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 03/10/21.
	Claims 1-12, 14, 16-20, and 22 are pending.
	The IDS filed 12/05/20 has been considered.  An initialed copy accompanies this action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12, 14, 16-20, and 22 is/are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Somasiri et al 2017/0250008.
This rejection is maintained for the reasons set forth in the Office Action mailed 12/10/20 (page 4). 
Claim(s) 1-12, 14, 16-20, and 22  is/are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 0440865.
This rejection is maintained for the reasons set forth in the Office Action mailed 12/10/20 (pages 5-6). 


Applicant argues that the various filler materials disclosed in Somasiri do not specify the claimed limitation “…wherein the filler component has a non-linear DC conductivity depending on an applied filed strength”, and therefore fail to anticipate the instant claims.  Likewise, applicant similarly argues that EP 0440865 fails to disclose the non-linear property as claimed.
The examiner does not dispute that Somasiri or EP 0440865 fail to recite the above referenced non-linear properties of the filler materials.  However, as stated in the FAOM rejection, the examiner respectfully submits that the addition of filler materials such as ZnO (3.4 eV) (10nm-100 microns) (Somasiri), which results in conductivity values within the claimed range, would inherently possess the claimed characteristics.  Likewise the addition of chromium oxide and iron oxide (0.005-30 microns) in combination with additional materials such as Al2O3 (EP ‘865), would inherently meet the claimed property.  The examiner notes that the above referenced species are disclosed in the instant specification as preferred species of “functional filler component, wherein the filler component has a non-linear DC 
Oxides exhibiting p-type conduction are advantageous as a functional filler component for high-voltage DC insulation. The reason is a generally comparatively lower majority carrier mobility than in n-type oxides due to the strong localization of holes at oxygen 2p levels or an upper edge of the valence band due to the high electronegative nature of oxygen. In other words, the holes have high probability to be localized around the oxygen atoms. Hence these holes require high enough energy to overcome a large barrier height in order to migrate within the crystal lattice and exhibit low mobility, limiting the conductivity. According to a further aspect of the present disclosure, the functional filler component is any one of the group of: conductive titanium oxide, silica with antimony-doped tin oxide, titanium-oxide with antimony-doped tin oxide, chromium oxide (Cr2O3), iron oxide (Fe2O3), titanium oxide (TiO2), zinc sulfide (ZnS), tin oxide (SnO2). (emphasis added)

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Additionally, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) .  See also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a 
With respect to the dependent claims referenced in the remarks filed 03/21/21 (i.e. 7-9, 16-20), the examiner submits that the instant specification makes clear that the recited properties are the result of addition of the claimed “functional filler” to the thermoset or thermoset matrix material.  See, for examples page 4:

    PNG
    media_image1.png
    244
    881
    media_image1.png
    Greyscale

	As the prior art compositions relied upon in the above rejections are identical in composition to those claimed, the examiner submits that the resultant properties would inherently be present.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
June 4, 2021